DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 01/04/2022. Claims 1-3, 7-8, 10-12, 16-17 and 19 are pending with claims 4-6, 9, 13-15, 18 and 20 cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8, 10-12, 16-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the one or more cooling modules” in the second to last line however claim 1 has previously recited “the one or more cooling modules include a plurality of cooling modules” on line 1 of page 3 which makes the claim unclear whether there are one or more cooling modules or a plurality of cooling modules rendering the scope of the claim unclear and indefinite.
Claim 7 recites “the one or more cooling modules” however claim 1 has previously recited “the one or more cooling modules include a plurality of 
Claim 10 recites “the one or more cooling modules” in the last two lines however claim 10 has previously recited “the one or more cooling modules include a plurality of cooling modules” on line 10 of page 5 which makes the claim unclear whether there are one or more cooling modules or a plurality of cooling modules rendering the scope of the claim unclear and indefinite.
Claim 16 recites “the one or more cooling modules” however claim 10 has previously recited “the one or more cooling modules include a plurality of cooling modules” on line 10 of page 5 which makes the claim unclear whether there are one or more cooling modules or a plurality of cooling modules rendering the scope of the claim unclear and indefinite.
Claim 19 recites “one or more cooling modules” in lines 4 and 6 and also recites “the plurality of cooling modules” in line 5 which makes the claim unclear whether there are one or more cooling modules or a plurality of cooling modules rendering the scope of the claim unclear and indefinite.
Claims not explicitly referenced are included in the 35 U.S.C. 112(b) rejection for their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 10-12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over St. Rock et al. (EP 3339176) in view of Doyle et al. (US Pat. 3,757,530).
Regarding claim 1, St. Rock discloses a refrigeration system, comprising: a main flow circuit (206, 208, 214, 222, Fig. 2) configured to flow a refrigerant therethrough; a heat input (202) disposed in the main flow circuit and configured to receive heat and transfer the heat to the refrigerant in the main flow circuit to output heated refrigerant flow; a passive pump (212) disposed in the main flow circuit downstream of the heat input (202) configured to receive the heated refrigerant flow from the heat input and to use the heated refrigerant flow to generate a vacuum at a pump port (paragraph 19), a condenser (220) disposed in the main flow circuit downstream of the passive pump (212) for receiving flow from the passive pump, the condenser configured to receive heat from the heated refrigerant flow and reject heat to cool the heated refrigerant flow to output partially cooled refrigerant flow (paragraph 20), wherein an outlet of the condenser is upstream of the heat input (via 206); a cooling 
St. Rock does not explicitly teach the one or more cooling modules include a plurality of cooling modules, wherein the plurality of cooling modules are disposed in parallel with each other such that all cooling modules are connected to the cooling 
Doyle teaches the concept of a refrigeration system including a plurality of cooling modules (22, 24), wherein the plurality of cooling modules are disposed in parallel with each other (via distributer 14 and parallel manifolds 20) such that all cooling modules are connected to the cooling branch inlet directly (branch inlet upstream of expansion valve 10) and all cooling modules are connected to the cooling branch outlet directly (cooling modules 22, 24 connected to outlet 13 directly) that provides balancing of the refrigerant flow passing through the parallel cooling modules to provide proper cooling to all of the refrigerant passages through the cooling modules (column 2, lines 54-62 and column 6, lines 48-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration system of St. Rock to have the one or more cooling modules include a plurality of cooling modules, wherein the plurality of cooling modules are disposed in parallel with each other such that all cooling modules are connected to the cooling branch inlet directly and all cooling modules are connected to the cooling branch outlet directly taught by Doyle in order to provide balanced refrigerant flow to the cooling modules to provide proper cooling for the aircraft electronics. 
Regarding claim 2
Regarding claim 3, St. Rock as modified discloses the system of claim 2, wherein the non-passive pump (242) is also downstream of the cooling branch inlet (Fig. 2).
Regarding claim 7, St. Rock as modified discloses the system of claim 1, and Doyle further teaches wherein the one or more cooling modules (22, 24) include a wafer heat exchanger comprising a flat shape (cold plates 19) having a tortuous, planar refrigerant flow path (38) defined therein (Fig. 2).
Regarding claim 10, St. Rock discloses an aircraft electronics system, comprising: one or more avionics electrical circuits (ECS used to cool electrical system of aircraft; paragraph 2); and a refrigeration system (200) operatively connected to the one or more avionics electrical circuits (connected via cooled air supply 238 for cooling electronics; paragraph 22), comprising: a main flow circuit (206, 208, 214, 222, Fig. 2) configured to flow a refrigerant therethrough; a heat input (202) disposed in the main flow circuit and configured to receive heat and transfer the heat to the refrigerant in the main flow circuit to output heated refrigerant flow; a passive pump (212) disposed in the main flow circuit downstream of the heat input (202) configured to receive the heated refrigerant flow from the heat input and to use the heated refrigerant flow to generate a vacuum at a pump port (paragraph 19), a condenser (220) disposed in the main flow circuit downstream of the passive pump (212) for receiving flow from the passive pump, the condenser configured to receive heat from the heated refrigerant flow and reject heat to cool the heated refrigerant flow to output partially cooled refrigerant flow (paragraph 20), wherein an outlet of the condenser is upstream of the heat input (via 206); a cooling branch (216) having a cooling branch inlet (inlet upstream of expansion 
St. Rock does not explicitly teach the one or more cooling modules include a plurality of cooling modules, wherein the plurality of cooling modules are disposed in 
Doyle teaches the concept of a refrigeration system including a plurality of cooling modules (22, 24), wherein the plurality of cooling modules are disposed in parallel with each other (via distributer 14 and parallel manifolds 20) such that all cooling modules are connected to the cooling branch inlet directly (branch inlet upstream of expansion valve 10) and all cooling modules are connected to the cooling branch outlet directly (cooling modules 22, 24 connected to outlet 13 directly) that provides balancing of the refrigerant flow passing through the parallel cooling modules to provide proper cooling to all of the refrigerant passages through the cooling modules (column 2, lines 54-62 and column 6, lines 48-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration system of St. Rock to have the one or more cooling modules include a plurality of cooling modules, wherein the plurality of cooling modules are disposed in parallel with each other such that all cooling modules are connected to the cooling branch inlet directly and all cooling modules are connected to the cooling branch outlet directly taught by Doyle in order to provide balanced refrigerant flow to the cooling modules to provide proper cooling for the aircraft electronics. 
Regarding claim 11
Regarding claim 12, St. Rock as modified discloses the system of claim 11, wherein the non-passive pump (242) is also downstream of the cooling branch inlet (Fig. 2).
Regarding claim 16, St. Rock as modified discloses the system of claim 10,  and Doyle further teaches wherein the one or more cooling modules (22, 24) include a wafer heat exchanger comprising a flat shape (cold plates 19) having a tortuous, planar refrigerant flow path (38) defined therein (Fig. 2).
Regarding claim 19, St. Rock discloses a method, comprising: cooling a heat source using waste heat from an aircraft system and without using a compressor (paragraph 17), wherein using waste heat includes using the waste heat to drive an ejector pump (212) to generate flow through a cooling branch (216) to provide cooling flow to one or more cooling modules (218) in thermal communication with the heat source (218 provides cooling to flow 228 to pass to supply air flow 238 for power electronics cooling; paragraph 22), wherein the one or more cooling modules (218) are in thermal communication with one or more aircraft electronics (218 provides cooling to flow 228 to pass to supply air flow 238 for power electronics cooling; paragraph 22).
St. Rock does not explicitly teach wherein the plurality of cooling modules are disposed in parallel with each other.
Doyle teaches the concept of a refrigeration system including a plurality of cooling modules (22, 24), wherein the plurality of cooling modules are disposed in parallel with each other (via distributer 14 and parallel manifolds 20) that provides balancing of the refrigerant flow passing through the parallel cooling modules to provide proper cooling to all of the refrigerant passages through the cooling modules (column 2, . 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over St. Rock et al. (EP 3339176) in view of Doyle et al. (US Pat. 3,757,530), further in view of Asfia et al. (US PG Pub. 2008/0087406).
Regarding claim 8, St. Rock as modified discloses the system of claim 7, but does not explicitly teach wherein the wafer heat exchanger includes an adhesive surface configured to stick to the heat source.
Asfia teaches the concept of a cooling system that has a wafer heat exchanger (14) that includes an adhesive surface configured to stick to the heat source (12; paragraph 38) that secures the evaporator directly to the surface of the heat sources (paragraph 38). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration system of St. Rock to have the wafer heat exchanger include an adhesive surface configured to stick to the heat source taught by Asfia in order to provide a secure connection between the evaporator and heat source.
Regarding claim 17
Asfia teaches the concept of a cooling system that has a wafer heat exchanger (14) that includes an adhesive surface configured to stick to the heat source (12; paragraph 38) that secures the evaporator directly to the surface of the heat sources (paragraph 38). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration system of St. Rock to have the wafer heat exchanger include an adhesive surface configured to stick to the one or more aircraft avionics electrical circuits taught by Asfia in order to provide a secure connection between the evaporator and the heat generated by the heat source of the one or more aircraft avionics electrical circuits.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 01/04/2022, with respect to claims 2 and 11 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 2 and 11 have been withdrawn. 
Applicant’s arguments, see Remarks pages 8-9, filed 01/04/2022, with respect to claims 1, 10 and 19 rejected under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of claims 1, 10 and 19 have been withdrawn. 
Applicant's arguments, see Remarks pages 9-10 with respect to the 35 U.S.C. 103 rejections of claims 5-8 and 14-17 have been fully considered but they are not persuasive. Applicant argues claims 1, 10 and 19 have been amended to include portions of claims 5, 6 14 and 15 respectively and the cited references to not disclose .the plurality of cooling modules are disposed in parallel with each other such that all cooling modules are connected to the cooling branch inlet directly and all cooling 
This is not found persuasive because after further consideration of the prior art, St. Rock discloses the heat input (202) includes a heat exchanger in thermal communication with a waste heat source of an aircraft system (heat transfers to refrigerant via 202; paragraph 19, with embodiments utilizing waste heat; paragraph 17), and wherein the one or more cooling modules (218) are in thermal communication with one or more aircraft electronics (in thermal communication via 228, 238 that provides cooling for an ECS and/or power electronics on an aircraft; paragraphs 17, 22).
Although St. Rock does not explicitly teach a plurality of cooling modules disposed in parallel with each other such that all cooling modules are connected to the cooling branch inlet directly and all cooling modules are connected to the cooling branch outlet directly, Doyle teaches the concept of a refrigeration system including a plurality of cooling modules (22, 24), wherein the plurality of cooling modules are disposed in 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763